Blackford, J.
The state, on the relation of Town, brought an action of debt against Parker and two other-persons on a penal bond, dated the 10th of December, 1838. The condition of the bond, which is set out in the declaration, is, that whereas Parker has been commissioned a justice of the peace in Clark county for five years from the 4th of December, 1838, now if said Parker shall faithfully discharge his duties as a justice of the peace, and pay over all moneys that shall come into his hands by virtue of his office, then the bond to be void. The breach assigned is, that, on the 15th of March, 1841, Town, the relator, recovered before Parker, justice as aforesaid, three judgments against one Deitz, the first for the sum of, &c., the second for the sum of, &e., and the third for the sum of, &c., amounting in the whole to the sum of, &c.; that Parker, by virtue of his said office, collected and received the amount of said judgments; and that he neglected and refused, though often requested, and especially by said Town on the first of April, 1842, to pay the same or any part thereof, &c.; whereby an action accrued, &c.
There are ten pleas. The first plea is non est factum. This plea not being sworn to, was correctly adjudged on demurrer to be bad. The other pleas are to the breach, to. which pleas there are replications. These pleadings, which need not be further noticed, gave rise to various issues of fact.
The cause was submitted to the Court, and judgment rendered for the plaintiff.
The questions which this case presents are the following: 1. Were the judgments rendered by Parker as alleged in the declaration? 2. Did Parker, as a justice of the peace, collect the money due on those judgments ? 3. Did the relator make a legal demand on Parker for the money collected, before the commencement of the suit? 4. Was the money col*294lected by Parker paid by him to the relator? 5. Was the good on general demurrer?
The judgments were proved by transcripts from Parker's docket, certified by his successor in office. The transcripts were objected to, but the objection was overruled. The ground of the objection to the transcripts, relied on in the Circuit Court, not being shown by the record, we cannot say that their admission was improper. The plaintiff introduced a letter written by Parker to the relator, ,dated at Indianapolis the 30th of December, 1841. It appears by this letter that the money had been collected by Parker, whilst he was a justice of the peace, on the judgments, and that it had been demanded of him by the relator, and it contains a promise of payment. There was in evidence another letter to the same effect from Parker to the relator, dated at Indianapolis the 27th of January, 1842. The plaintiff offered Deitz, the judgment-debtor, as a witness, to prove that he had paid the judgments to Parker. The witness was objected to, but the objection was overruled. The plaintiff proved that Ford, whose certificates are attached to the transcripts of the judgments, became the successor of Parker as justice of the peace, sometime in February, 1842. There was some hearsay evidence given by the plaintiff, which should not have been admitted.
The record contains all the evidence.
After striking out the testimony of Deitz, whom we consider incompetent, and striking out also the hearsay evidence, we think there is still sufficient evidence to sustain the judgment. The judgments described in the declaration, were regularly proved to have been rendered by Parker as justice of the peace. The letters of Parker show that he had collected the money by virtue of his office, and that it had been demanded of him by Town; and they contain promises of payment. There was no proof of Parker's having paid over the money to the relator.
It is objected that Parker's • letters were not evidence against his sureties; but we think they were. The obligors were all jointly interested as to the facts admitted in the letters, and the admission of those facts by one of the obligors *295was therefore admissible evidence against them all. 1 Green-leaf’s Ev. sect. 174, and the cases there cited.
J. G. Marshall, for the plaintiffs.
R. Crawford, for the defendant.
It is also objected, that the demand on Parker was not made until after his office had expired. It seems, however, from the evidence, that the fact is otherwise. Ford says that he became Parker's successor sometime in February, 1842; and Parker's letters are both dated before that time. But it is sufficient, if the demand was made before suit was bi’ought. Were the law otherwise, a justice might, immediately after collecting a sum of money, resign, and thus relieve his sureties from liability.
The declaration is objected to on the ground that it does not expressly aver that the money was received by Parker whilst he was a justice of the peace. The averment is, that Parker, by virtue of his office of justice of the peace, collected, and received the money. That is sufficient on general demurrer.

Per Guriam.

The judgment is affirmed with costs.